Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed June 08, 2021 in response to the Office Action of February 08, 2021 is acknowledged and has been entered. The abstract has been amended. Claims 1, 10 and 16 have been amended. Claims 7, 13 and 19 have been canceled. Claims 1-6, 8-12, 14-18 and 20 are pending and under examination in this Office action.

Response to Amendments
The objection to the specification is now withdrawn in view of the claim amendments.
The rejection to claims 7, 13 and 19 under 35 U.S.C. 103 is now withdrawn in view of the claim cancellation.
Claims 1-6, 8-12, 14-18 and 20 remain rejected under 35 U.S.C. 103 using the previously applied prior arts; however, the rejection now further addresses the newly amended feature in claims 1, 10 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US 2014/0018668 A1, hereinafter Zheng, in view of Nair et al, US 2014/0163369 A1, hereinafter Nair. 

Claim 1. Zheng teaches a real-time, quantitative method for distinguishing a first tissue from surrounding tissue during a medical procedure on a mammalian patient ([0002]: the present disclosure relates to a system and method for medical imaging and detecting critical structures and their proximity to a surgical device), the method comprising: 
“ultrasonically scanning, by an array of ultrasound transducers disposed on a device used in said procedure” ([0021]: a system including a laparoscopic surgical instrument having at least one ultrasound transducer, and a processor adapted to receive acoustic data from the ultrasound transducer and process the acoustic data from the ultrasound transducer to produce a graphical representation of the acoustic data),
“a region of said patient's anatomy” ([0061]: a system for identifying anatomical structures, particularly a lumen such as, for example, a ureter, bile or gall duct, a blood vessel, lymph nodes, fluid filed cysts)
“to generate a b-mode image of said region of said patient's anatomy” ([0023]: the processor may employ A-mode ultrasound, B-mode ultrasound, M-mode ultrasound, color Doppler ultrasound or Power Doppler ultrasound to generate the graphical representation);
“identifying image texture and echogenicity information from a digital representation of anatomical structures in said b-mode image” ([0061]: the reflected signals or echo is received by the transducer and processed. Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another; and [0065]: locating ureters or lymphatics is accomplished by recognizing these structures as anechoic regions in the interrogated tissue column…vessel detection methods relaying on the strong wall echoes) – the anechoic regions in the image is considered the “image texture” as claimed;
“identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from said digital representation of anatomical structures in said b-mode image” ([0075]: information obtained from one or more sensing mechanisms that sense various tissue parameters such as tissue impedance, tissue temperature, tissue conductivity, tissue permittivity, output current and/or voltage, etc.); 
“determining a presence of an absence of a spectral signature of said first tissue in said at least one identified voltage trace” ([0091]: fluid within the body is generally less echoic than other materials in the body such as bone, cartilage, and muscle) – the presence of the bone, the cartilage and the muscle can be identified based on the differential echoic features compared to the fluid;
“determining said anatomical tissue associated with said at least one identified voltage trace to be said first tissue if said spectral signature of said first tissue is present” ([0061]: Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another); 
“upon a determination that said anatomical tissue associated with said at least one identified voltage trace is said first tissue, generating a 2-dimensional image of said first tissue on an output display displaying said b-mode image” ([0025]: outputs to the display a graphical overlay, the graphical overlay registering the movement of the laparoscopic surgical instrument and acoustic data from the ultrasound transducer on the optical image); and 
“generating at least one notification to a user to indicate a proximity of said device to said first tissue, wherein said at least one notification includes at least one of a color and an audible alarm indicating that said device is within a predetermined distance of said first tissue” ([0061]: proximity to the structure in question can be gauged. Further, an indication of such proximity can be provided to the surgeon to prevent inadvertent contact with the tissue; and [0105]: one or more audible, visual, or tactile alarms could be incorporated into the ultrasound probe 101 or display to alert the surgeon of proximity to critical structures such as the ureter or a blood vessel).

Zheng does not teach the features of (1) “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue”; (2) a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace is based on the comparison to a predetermined voltage trace representing the first tissue; and (3) said first tissue comprises nerve tissue, muscle tissue, or bone tissue.
However, in an analogous ultrasound anatomical structure identification field of endeavor, Nair teaches these features.
Nair first feature in FIGS. 1 and 10 an ultrasonic scanning to a patient’s anatomy ([0052]) to generate a b-mode image ([0071] and [0072]) for identifying image texture and echogenicity information ([0057 and FIG.7) and at least one voltage tracer ([0057]: Illustrated in FIG.6 is one example of RF data of one scan line 600 plotted as voltage over time; [0072]: analyzing signal properties of the scan line and reconstructing an image from the ultrasound data) associated with an anatomical tissue for a determination of a presence or an absence of such anatomical tissue ([0058] and [0081]: the interpretation of bi-angle or multi-angle imaging data of a target tissue offers the ability to non-invasively distinguish between anisotropic and isotropic tissues).

(1) “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue” ([0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150); 
(2) “determining a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace based on the comparison” ([0040]: the reflective signal 125 obtained from the object 105 will typically be characteristic of the angle of incidence A of the emitted energy. For example, a series of reflective signal data sets obtained at different angles of incidence can help distinguish between isotropic an anisotropic tissues; [0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150) – to compare and match the signal properties is considered to “determine a presence of an absence of the spectral signature” as claimed; and
(3) “said first tissue in said comprises muscle tissue” ([0040]: the reflective signal 125 obtained from the object 105 will typically be characteristic of the angle of incidence A of the emitted energy. For example, a series of reflective signal data sets obtained at different angles of incidence can help distinguish between isotropic an anisotropic tissues. For example, isotropic tissues (e.g., fat) typically have identical properties in all directions, while anisotropic tissues (e.g., muscle fibers) have directionally dependent properties). 

Zheng, [0058]: FIG.1: the signal properties 140 are processed by the correlation logic 145 configured to correlate the signal properties of the scan line segment with the type of vascular component having those or similar signal properties.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the method of Zheng employ such features of “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue”; “determining a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace based on the comparison”; and “said first tissue in said comprises nerve tissue, muscle tissue or bone tissue” as taught in Nair for the advantage of not only localizing the object of interest but also characterize the tissue, and for such tissue characterization  not necessarily relied on highly trained observers with known observer-variability, as suggested in Nair, [0003]. The method of Nair is applicable to image guided procedures, as suggested in [0008]: “the systems and methods may be used in a variety of non-invasive imaging applications, including…image guidance for biopsies”. 

	


Claim 10. Zheng teaches a real-time, quantitative method for distinguishing a first tissue from surrounding tissue during a medical procedure on a mammalian patient ([0002]: the present disclosure relates to a system and method for medical imaging and detecting critical structures and their proximity to a surgical device), the method comprising: 
“ultrasonically scanning, by an array of ultrasound transducers disposed on a device used in said procedure” ([0021]: a system including a laparoscopic surgical instrument having at least one ultrasound transducer, and a processor adapted to receive acoustic data from the ultrasound transducer and process the acoustic data from the ultrasound transducer to produce a graphical representation of the acoustic data),
“a region of said patient's anatomy” ([0061]: a system for identifying anatomical structures, particularly a lumen such as, for example, a ureter, bile or gall duct, a blood vessel, lymph nodes, fluid filed cysts)
“to generate a b-mode image of said region of said patient's anatomy” ([0023]: the processor may employ A-mode ultrasound, B-mode ultrasound, M-mode ultrasound, color Doppler ultrasound or Power Doppler ultrasound to generate the graphical representation), wherein 
“at least one ultrasound transducer, of said plurality of ultrasound transducers, is angled with respect to a longitudinal axis of said device” ([0078]: the ultrasound transducer 102 could alternatively be in the movable jaw member 62a. Placement in the moveable jaw provides the benefit of articulation of the transducer axis relative to the device shaft allowing the user to approach a wider range of tissue surfaces; and FIGS. 4A-4D, wherein the transducer 102 is positioned in an angled orientation in relative to the longitudinal axis of the transducer) and 
“configured to scan a region that extends at least partially radially away from said longitudinal axis of said device” ([0069]: “a rotating assembly 80” for rotating the distal tip of the device about the longitudinal axis thereof; and FIG.2); 
“identifying image texture and echogenicity information from a digital representation of anatomical structures in said b-mode image” ([0061]: the reflected signals or echo is received by the transducer and processed. Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another; and [0065]: locating ureters or lymphatics is accomplished by recognizing these structures as anechoic regions in the interrogated tissue column…vessel detection methods relaying on the strong wall echoes) – the anechoic regions in the image is considered the “image texture” as claimed;
“identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from said digital representation of anatomical structures in said b-mode image” ([0075]: information obtained from one or more sensing mechanisms that sense various tissue parameters such as tissue impedance, tissue temperature, tissue conductivity, tissue permittivity, output current and/or voltage, etc.); 
“determining a presence of an absence of a spectral signature of said first tissue in said at least one identified voltage trace” ([0091]: fluid within the body is generally less echoic than other materials in the body such as bone, cartilage, and muscle) the presence of the bone, the cartilage and the muscle can be identified based on the differential echoic features compared to the fluid;
 “determining said anatomical tissue associated with said at least one identified voltage trace to be said first tissue if said spectral signature of said first tissue is present” ([0061]: Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another); 
“upon a determination that said anatomical tissue associated with said at least one identified voltage trace is said first tissue, generating a 2-dimensional image of said first tissue on an output display displaying said b-mode image” ([0025]: outputs to the display a graphical overlay, the graphical overlay registering the movement of the laparoscopic surgical instrument and acoustic data from the ultrasound transducer on the optical image); and 
“generating at least one notification to a user to indicate a proximity of said device to said first tissue, wherein said at least one notification includes at least one of a color and an audible alarm indicating that said device is within a predetermined distance of said first tissue” ([0061]: proximity to the structure in question can be gauged. Further, an indication of such proximity can be provided to the surgeon to prevent inadvertent contact with the tissue; and [0105]: one or more audible, visual, or tactile alarms could be incorporated into the ultrasound probe 101 or display to alert the surgeon of proximity to critical structures such as the ureter or a blood vessel).  


However, in an analogous ultrasound anatomical structure identification field of endeavor, Nair teaches these features.
Nair first feature in FIGS. 1 and 10 an ultrasonic scanning to a patient’s anatomy ([0052]) to generate a b-mode image ([0071] and [0072]) for identifying image texture and echogenicity information ([0057 and FIG.7) and at least one voltage tracer ([0057]: Illustrated in FIG.6 is one example of RF data of one scan line 600 plotted as voltage over time; [0072]: analyzing signal properties of the scan line and reconstructing an image from the ultrasound data) associated with an anatomical tissue for a determination of a presence or an absence of such anatomical tissue ([0058] and [0081]: the interpretation of bi-angle or multi-angle imaging data of a target tissue offers the ability to non-invasively distinguish between anisotropic and isotropic tissues).
Nair further teaches
(1) “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue” ([0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150); 
[0040]: the reflective signal 125 obtained from the object 105 will typically be characteristic of the angle of incidence A of the emitted energy. For example, a series of reflective signal data sets obtained at different angles of incidence can help distinguish between isotropic an anisotropic tissues; [0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150) – to compare and match the signal properties is considered to “determine a presence of an absence of the spectral signature” as claimed; and
(3) “said first tissue in said comprises muscle tissue” ([0040]: the reflective signal 125 obtained from the object 105 will typically be characteristic of the angle of incidence A of the emitted energy. For example, a series of reflective signal data sets obtained at different angles of incidence can help distinguish between isotropic an anisotropic tissues. For example, isotropic tissues (e.g., fat) typically have identical properties in all directions, while anisotropic tissues (e.g., muscle fibers) have directionally dependent properties). 

When Zheng and Nair combined, the determination of the anatomical tissue would be based on if the spectral signature of the first tissue is present, as also taught in Zheng, [0058]: FIG.1: the signal properties 140 are processed by the correlation logic 145 configured to correlate the signal properties of the scan line segment with the type of vascular component having those or similar signal properties.
Nair, [0003]. The method of Nair is applicable to image guided procedures, as suggested in [0008]: “the systems and methods may be used in a variety of non-invasive imaging applications, including…image guidance for biopsies”. 

Claim 16. Zheng teaches a system for distinguishing a first tissue from surrounding tissue during a medical procedure on a mammalian patient ([0002]: the present disclosure relates to a system and method for medical imaging and detecting critical structures and their proximity to a surgical device), the system comprising:  
“a scanning device having an array of ultrasound transducers (102) configured to scan a region of said patient's anatomy” (FIG.4A, 102; [0021]: a system including a laparoscopic surgical instrument having at least one ultrasound transducer; and [0079]: FIGS.4C and 4D depict an ultrasound arrangement including multiple transducers 102 configured as a phased array); 
“a display device (220)” ([0110]: the PIP function is enabled which places the ultrasound graphic display directed on the monitor in real-time); and 
“a computing device in electrical communication with said display device and said scanning device” ([0021]: a system including…a processor adapted to receive acoustic data from the ultrasound transducer and process the acoustic data from the ultrasound transducer to produce a graphical representation of the acoustic data), said computing device configured to: 
“ultrasonically scan, by said array of ultrasound transducers” ([0021]: a system including a laparoscopic surgical instrument having at least one ultrasound transducer, and a processor adapted to receive acoustic data from the ultrasound transducer and process the acoustic data from the ultrasound transducer to produce a graphical representation of the acoustic data), 
“said region of said patient's anatomy” ([0061]: a system for identifying anatomical structures, particularly a lumen such as, for example, a ureter, bile or gall duct, a blood vessel, lymph nodes, fluid filed cysts)
“ to generate a b-mode image of said region of said patient's anatomy” ([0023]: the processor may employ A-mode ultrasound, B-mode ultrasound, M-mode ultrasound, color Doppler ultrasound or Power Doppler ultrasound to generate the graphical representation); 
“identify image texture and echogenicity information from a digital representation of anatomical structures in said b-mode image” ([0061]: the reflected signals or echo is received by the transducer and processed. Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another; and [0065]: locating ureters or lymphatics is accomplished by recognizing these structures as anechoic regions in the interrogated tissue column…vessel detection methods relaying on the strong wall echoes) – the anechoic regions in the image is considered the “image texture” as claimed; 
“identify at least one voltage trace associated with an anatomical tissue from at least one scan line from said digital representation of anatomical structures in said b-mode image” ([0075]: information obtained from one or more sensing mechanisms that sense various tissue parameters such as tissue impedance, tissue temperature, tissue conductivity, tissue permittivity, output current and/or voltage, etc.);  
“determining said anatomical tissue associated with said at least one identified voltage trace to be said first tissue if said spectral signature of said first tissue is present” ([0061]: Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another); 
“upon a determination that said anatomical tissue associated with said at least one identified voltage trace is said first tissue, generating a 2-dimensional image of said first tissue on an output display displaying said b-mode image” ([0025]: outputs to the display a graphical overlay, the graphical overlay registering the movement of the laparoscopic surgical instrument and acoustic data from the ultrasound transducer on the optical image); and 
“generate at least one notification to a user to indicate a proximity of said scanning device to said first tissue, wherein said at least one notification includes at least one of a color and an audible alarm indicating that said scanning device is within a predetermined distance of said first tissue” ([0061]: proximity to the structure in question can be gauged. Further, an indication of such proximity can be provided to the surgeon to prevent inadvertent contact with the tissue; and [0105]: one or more audible, visual, or tactile alarms could be incorporated into the ultrasound probe 101 or display to alert the surgeon of proximity to critical structures such as the ureter or a blood vessel).  
  
Zheng does not teach the features of (1) “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue”; (2) a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace is based on the comparison to a predetermined voltage trace representing the first tissue; and (3) said first tissue comprises nerve tissue, muscle tissue, or bone tissue.
However, in an analogous ultrasound anatomical structure identification field of endeavor, Nair teaches these features.
Nair first feature in FIGS. 1 and 10 an ultrasonic scanning to a patient’s anatomy ([0052]) to generate a b-mode image ([0071] and [0072]) for identifying image texture and echogenicity information ([0057 and FIG.7) and at least one voltage tracer ([0057]: Illustrated in FIG.6 is one example of RF data of one scan line 600 plotted as voltage over time; [0072]: analyzing signal properties of the scan line and reconstructing an image from the ultrasound data) associated with an anatomical tissue for a determination of a presence or an absence of such anatomical tissue ([0058] and [0081]: the interpretation of bi-angle or multi-angle imaging data of a target tissue offers the ability to non-invasively distinguish between anisotropic and isotropic tissues).
Nair further teaches
(1) “compare said at least one identified voltage trace to a predetermined voltage trace representing said first tissue” ([0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150); 
(2) “determine a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace based on the comparison” ([0040]: the reflective signal 125 obtained from the object 105 will typically be characteristic of the angle of incidence A of the emitted energy. For example, a series of reflective signal data sets obtained at different angles of incidence can help distinguish between isotropic an anisotropic tissues; [0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150) – to compare and match the signal properties is considered to “determine a presence of an absence of the spectral signature” as claimed; and
[0040]: the reflective signal 125 obtained from the object 105 will typically be characteristic of the angle of incidence A of the emitted energy. For example, a series of reflective signal data sets obtained at different angles of incidence can help distinguish between isotropic an anisotropic tissues. For example, isotropic tissues (e.g., fat) typically have identical properties in all directions, while anisotropic tissues (e.g., muscle fibers) have directionally dependent properties). 

When Zheng and Nair combined, the determination of the anatomical tissue would be based on if the spectral signature of the first tissue is present, as also taught in Zheng, [0058]: FIG.1: the signal properties 140 are processed by the correlation logic 145 configured to correlate the signal properties of the scan line segment with the type of vascular component having those or similar signal properties.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the method of Zheng employ such features of “compare said at least one identified voltage trace to a predetermined voltage trace representing said first tissue”; “determine a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace based on the comparison”; and “said first tissue in said comprises nerve tissue, muscle tissue or bone tissue” as taught in Nair for the advantage of not only localizing the object of interest but also characterize the tissue, and for such tissue characterization  not necessarily relied on highly trained observers with known observer-variability, as suggested in Nair, [0003]. The method of Nair is applicable to image guided [0008]: “the systems and methods may be used in a variety of non-invasive imaging applications, including…image guidance for biopsies”. 

Claims 2 and 17. Zheng and Nair combined teaches all the limitations of claims 1 and 16, respectively, including the feature of “at least one notification enables avoidance of said first tissue” (Zheng: [0061] and [0105]).
Zheng further teaches that such at least one notification is provided
“as said device is advanced through said patient's anatomy” ([0061]: based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical structures can be differentiated. An indication of such proximity can be provided to the surgeon to prevent inadvertent contact with the tissue and to distinguish the tissue to be preserved from tissue that is intended for treatment by the surgeon; and [0109]: the ultrasound imaging data is provided an processed in near real-time the visual ruler can provide active data). 
As the signals or the parameters are used to provide active data in near real-time, Zheng is considered implicitly teaching that such a notification is generated as the device is advanced through the patient’s anatomy. 

Claims 3 and 11. Zheng and Nair combined teaches all the limitations of claims 1 and 10, respectively.
Zheng further teaches that 
[0069]: FIG.2: a rotating assembly 80; and FIG.4A: when the device is rotated, the device is capable of “scanning a region of the patent’s anatomy extending radially away from the longitudinal axis of the device” as claimed).  

Claim 4. Zheng and Nair combined teaches all the limitations of claim 1.
Zheng further teaches that
“said device is configured to create a pathway through said patient's anatomy as said device is advanced through said patient's anatomy towards a surgical site, without tearing said patient's anatomy” ([0135]: in one embodiment, when the ultrasound imaging features are turned on, the tracking features track and display the path of the ultrasound probe 101 across the visual plane).  
As the method of Zheng provides the surgeon proximity information of the device to a certain anatomical structure, Zheng is considered be capable of, when creating a pathway for the device, not tearing the patient’s anatomy. 

Claim 5. Zheng and Nair combined teaches all the limitations of claim 4.
Zheng further teaches that
“said device is configured to expand said pathway to said surgical site” ([0078]: placement [of the ultrasound transducer] in the moveable jaw provides the benefit of articulation of the transducer axis relative to the device shaft allowing the user to approach a wider range of tissue surfaces given the constraint of the port placement).  

Claims 6, 12 and 18. Zheng and Nair combined teaches all the limitations of claims 1, 10 and 16, respectively, including the feature of “comparing said at least one identified voltage trace to said predetermined voltage trace representing said first tissue” (Nair: [0058]).
Zheng does not teach that the comparison determines that that a difference between said at least one identified voltage trace and said predetermined voltage trace representing said first tissue is less than a determined threshold.  
However, in an analogous ultrasound anatomical structure identification field of endeavor, Nair teaches that
“the comparison determines that that a difference between said at least one identified voltage trace and said predetermined voltage trace representing said first tissue is less than a determined threshold” (FIG.9: thresholds used in the compare and match process to determine if a difference is significant. Note that the parameters presented in FIG.9 are associated with the RF data of ultrasound scan lines that is plotted as voltage over time in FIG.6; and [0074]: the pre-determined tissue properties are structured as a classification tree generated from statistical analysis of how the properties correlate to a type of tissue component…Fig.9 includes branch nodes having conditions for spectral property values. The scan line spectral properties are then processed through the tree, traversing branches based on how the spectral properties meet the conditions of the branch nodes).

 Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the method of Zheng employ such a feature of “the comparison determines that that a difference between said at least one identified voltage trace and said predetermined voltage trace representing said first tissue is less than a determined threshold” as taught in Nair for the advantage of not only localizing the object of interest but also characterize the tissue, and for such tissue characterization  not necessarily relied on highly trained observers with known observer-variability, as suggested in Nair, [0003].

Claims 8 and 14. Zheng and Nair combined teaches all the limitations of claims 1 and 10, respectively.
Zheng further teaches that
“said array of ultrasound transducers comprises an array of capacitive micro machined ultrasonic transducers (CMUT)” ([0083]: CMUT can also be employed. CMUT’s can achieve performance (sensitivity and bandwidth) as high as or higher than standard PZT).  

Claims 9, 15 and 20. Zheng and Nair combined teaches all the limitations of claims 1 and 10, respectively, including the feature of “said spectral signature” (Zheng: [0061] and Nair: [0058]: the signal properties).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 25 and 32 of U.S. Patent No. 10,154,826. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications appear to disclose substantially identical subject matter with the instant claims being simply broader than the patent claims.  Both the instant application and the ‘826 patent disclose a real-time, quantitative method and system for distinguishing a tissue from surrounding tissue during a medical procedure on a mammalian patient, with the instant application setting forth for the tissue to be a first tissue that comprises nerve tissue, muscle tissue, or bone tissue, and the ‘826 patent setting forth for the tissue to be a nerve tissue.


Response to Arguments
Applicant’s arguments in regard to the rejection to claims 1-20 under 35 U.S.C 103 as being unpatentable over Zheng in view of Nair have been fully considered but they are not persuasive. 
In specific, Applicant asserted that “Zheng and Nair, along or in combination, fail to teach or suggest a real-time, quantitative method for distinguishing a first tissue from surrounding tissue during a medical procedure on a mammalian patient, “wherein the first tissue comprises nerve tissue, muscle tissue, or bone tissue”…Lipidic tissue and foam tissue [of Nair] are types of fat tissue, which are not part of the claimed tissue types of amended claim 1” (Remarks, p.9, ¶-2).
Examiner respectfully notes that, first of all, the teaching noted in the previous Office Action is set forth for the previously claimed fat tissue, now canceled. The consideration is therefore moot. 
However, in view of the present claim amendment such that the first tissue comprises nerve tissue, muscle tissue or bone tissue, after reconsideration, Zheng and Nair combined teaches such a feature. In specific, as detailed in the rejection section, Zheng teaches in [0091] that anatomical tissues may be identified based on their differential echoic features. Nair teaches in [0058] that the correlation logic is configured to compare and math the signal properties of a given tissue type to pre-determined tissue signal properties, and further in [0040] that such a given tissue type may be muscle fibers. 
Therefore, Zheng and Nair combined remains being considered providing sufficient teaching to the claimed features in claims 1, 10 and 16, including the newly 
Based on the above consideration, claims 1-6, 8-12, 14-18 and 20 remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
To et al., US 2011/0098531 A1. This reference discloses various anatomical tissues adjacent to the surgical probe may be sensed and distinguished, such as bone, muscle, nerve tissue, fat, etc. to help position the probe in the proper place.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YI-SHAN YANG/Examiner, Art Unit 3793